J-A28016-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CURTIS BARRETT                             :
                                               :
                       Appellant               :   No. 799 MDA 2020

        Appeal from the Judgment of Sentence Entered January 13, 2020
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0003088-2019


BEFORE:      LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                          FILED DECEMBER 21, 2021

        Appellant Curtis Barrett appeals from the judgment of sentence imposed

following his jury trial convictions for burglary, robbery, two counts of

aggravated assault, and related offenses.1 Appellant contends that the trial

court imposed an illegal sentence by not merging the count of aggravated

assault under Section 2702(a)(4) with aggravated assault under Section

2702(a)(1). Appellant also claims that he is entitled to a new trial based on

his trial counsel’s ineffectiveness. We affirm.

        The trial court summarized the facts of this appeal as follows:

        On June 3, 2019, at approximately 3:00 a.m., Helmut Theil
        (“Theil”), a 73-year-old man, was entering his apartment located
        at 201 South Fifth Street, Reading, Berks County, Pennsylvania.
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 18 Pa.C.S. §§ 3502(a)(1)(i), 3701(a)(1)(i), 2702(a)(1), 2702(a)(4),
3503(a)(1)(i), 3921(a), 2701(a)(1), and 2709(a)(1), respectively.
J-A28016-21


       Notes of Testimony, Jury Trial, January 9, 2020, to January 10,
       2020 (“N.T.”) at 58, 91, 98. Shortly after Theil entered his
       apartment, [Appellant] entered Theil’s apartment and demanded
       Theil’s money, ATM/MAC card, cell phone and the numbers for his
       ATM/MAC card. N.T. at 58, 59, 61, 94, 139, 140. [Appellant] also
       physically assaulted Theil. N.T. at 60. [Appellant] struck Theil in
       the head and knee with a piece of lumber that resembled a table
       leg. N.T. at 63-64, 95. [Appellant] then covered Theil’s head with
       a blanket and struck him with a hard, compact object that Theil
       was unable to see. N.T. at 64-66, 96. Theil was struck at least
       15 to 20 times by [Appellant]. N.T. at 64. While Theil’s head was
       covered with a blanket, [Appellant’s] assault on Theil broke Theil’s
       glasses, lacerated/punctured Theil’s eye, and caused Theil’s eye
       to fall out of its socket. N.T. at 65-66, 67, 68, 70-71, 81-82, 122-
       123. [Appellant] took Theil’s cell phones (2), ATM/MAC card and
       money without Theil’s consent. N.T. at 61-62, 92, 94, 95, 105,
       215. Theil did not give [Appellant] permission to enter his
       apartment and told him to leave three or four times. N.T. at 63.

       As a result of [Appellant’s] actions, Theil is now blind in one eye.
       N.T. at 66, 74-75. Theil was at the Reading Hospital for three
       days as a result of [Appellant’s] assault and underwent emergency
       surgery due to his injuries. N.T. at 67, 71-72, 85, 192. After
       [Appellant’s] assault on Theil, Theil was unable to eat or sleep.
       N.T. at 74. Theil had difficulty walking and would constantly feel
       dizzy. N.T. at 74. He then continued his medical care with a V.A.
       doctor. N.T. at 74-75.

Trial Ct. Op., 9/8/20, at 2-3.

       Appellant proceeded to a jury trial on January 6, 2020, and the jury

found him guilty of the above-mentioned crimes on January 10, 2020. The

trial court sentenced Appellant on January 13, 2020, to an aggregate term of

twenty-five to sixty years’ imprisonment.2
____________________________________________


2 Specifically, the trial court sentenced Appellant to the following terms of
incarceration: Count 1 (burglary)—six to twenty years consecutive to Count
3; Count 2 (robbery)—ten to twenty years; Count 3 (aggravated assault
(Section 2702(a)(1))—nine to twenty years consecutive to Count 2; and Count
(Footnote Continued Next Page)


                                           -2-
J-A28016-21



       Kathleen D. Dautrich, Esq. (trial counsel) represented Appellant from

the pretrial proceedings through sentencing. Trial counsel also timely filed

post-sentence motions, which the trial court denied, a timely notice of appeal,

and a Pa.R.A.P. 1925(b) statement.             The trial court filed a Rule 1925(a)

opinion.

       On December 9, 2020, this Court dismissed the appeal based on trial

counsel’s failure to file a brief. On December 21, 2020, our Court reinstated

the appeal. After trial counsel again failed to file a brief, this Court remanded

the matter to the trial court for the appointment of substitute counsel.

       On May 3, 2021, the trial court appointed Douglas J. Waltman, Esq.

(present counsel), to represent Appellant. Present counsel filed an appellate

brief that abandoned the issues raised in trial counsel’s Rule 1925(b)

statement and raised two new claims concerning the legality of the trial court’s

sentence and the ineffectiveness assistance of trial counsel.3

       Specifically, Appellant presents the following issues in his brief:


____________________________________________


4 (aggravated assault (Section 2702(a)(4))—five to ten years consecutive to
Count 2 but concurrent with Count 3. The trial court merged the remaining
counts.

3 The trial court’s Rule 1925(a) opinion addressed the issues that trial counsel
raised in her Rule 1925(b) statement. The trial court did not address the two
new claims that present counsel raised in this appeal.           We note the
Commonwealth’s argument that Appellant’s failure to preserve his appellate
issues in a Rule 1925(b) statement requires a finding of waiver.
Commonwealth’s Brief at 7; see Pa.R.A.P. 1925(b)(4)(vii); Commonwealth
v. Hansley, 24 A.3d 410, 415 (Pa. Super. 2011). We will discuss below the
Commonwealth’s waiver arguments with respect to each of Appellant’s issues.

                                           -3-
J-A28016-21


       1. Whether it was illegal to sentence Appellant on Count 4,
          aggravated assault, 18 Pa.C.S. §2702(a)(4), when Count 4 is
          a lesser included offense of Count 3, aggravated assault, 18
          Pa.C.S. §2702(a)(1) under the cognate-pleading approach?

       2. Whether trial counsel’s performance, on the face of the record,
          is so deficient as to warrant a remand for new trial?

Appellant’s Brief at 9 (formatting altered).

       Appellant first claims that the separate sentences for aggravated assault

under Section 2702(a)(1) and (a)(4) are illegal. Appellant argues that “[a]

simplistic and mechanical application of the statutory elements approach to

this case permits Appellant to be sentenced twice for the same conduct.” Id.

at 33.     Appellant contends that the trial court should have used an

“evidentiary” or “cognate pleading” approach to determine whether two

subsections of the same criminal statute merge for sentencing.4 Id. at 30-

____________________________________________


4 By way of background, our Supreme Court summarized the three approaches
to determine what constitutes a lesser included offense as follows:

       The statutory-elements approach began at common law and is
       used in the federal courts and in various state courts. Under this
       approach, the trial court is required to identify the elements of
       both the greater charge and the lesser charge and determine
       whether it is possible to commit the greater offense without
       committing the lesser offense. If it is not possible, then the lesser
       offense is considered a lesser-included offense of the greater
       crime.

       Pursuant to the cognate-pleading approach, there is no
       requirement that the greater offense encompass all of the
       elements of the lesser offense. Rather, it is sufficient that the two
       offenses have certain elements in common. The focus of this
       approach is on the pleadings as the trial court must determine
       whether the allegations in the pleadings charging the greater
(Footnote Continued Next Page)


                                           -4-
J-A28016-21



31.   According to Appellant, the trial evidence established that Appellant

struck Theil repeatedly with objects resulting in permanent vision loss. Id. at

33. Appellant continues, “Because the same underlying conduct establishes

the elements of both [Section 2702(a)(1) and (a)(4)], the lesser [Section]

2702(a)(4) is a lesser-included offense even though the two offenses have

distinct elements.” Id.

       The Commonwealth asserts that Appellant’s merger argument lacks

merit pursuant to 42 Pa.C.S. § 9765 and this Court’s decision in

Commonwealth           v.    Rhoades,          8   A.3d   912   (Pa.   Super.   2010).

Commonwealth’s Brief at 8-9. The Commonwealth also argues that the trial

court properly imposed separate sentences for aggravated assault because

Appellant committed separate assaults, one with table leg, the other with the

unidentified hard object. Id. at 9-11.
____________________________________________


       offense include allegations of all of the elements of the lesser
       offense. If so, the lesser charge is considered a lesser-included
       offense of the greater charge. As this approach centers on the
       pleadings of the case, notice and due process violations are not
       generally grave concerns.

       Finally, the evidentiary approach looks to the actual evidence
       established at trial to assess the relationship between the greater
       and lesser charges. The lesser offense may have elements that
       are distinct from the greater offense and still be considered a
       lesser-included offense, as long as the evidence presented at trial
       to prove the greater offense actually establishes the elements of
       the lesser offense. Generally, courts adopting this approach
       require that the same underlying conduct establish the elements
       of both offenses.

Commonwealth v. Sims, 919 A.2d 931, 938 (Pa. 2007) (citations omitted).


                                           -5-
J-A28016-21



       Whether a defendant’s convictions merge for sentencing purposes is a

question implicating the legality of sentence. Commonwealth v. Quintua,

56 A.3d 399, 400 (Pa. Super. 2012).            “[A] challenge to the legality of the

sentence can never be waived . . . .” Commonwealth v. Wolfe, 106 A.3d

800, 801 (Pa. Super. 2014) (citation omitted).5            Further, our standard of

review is de novo, and the scope of our review is plenary. Commonwealth

v. Baldwin, 985 A.2d 830, 833 (Pa. 2009).

       Section 9765 provides, in part, as follows:

       No crimes shall merge for sentencing purposes unless the crimes
       arise from a single criminal act and all of the statutory elements
       of one offense are included in the statutory elements of the other
       offense. Where crimes merge for sentencing purposes, the court
       may sentence the defendant only on the higher graded offense.

42 Pa.C.S. § 9765.

       “The statute’s mandate is clear. It prohibits merger unless two distinct

facts are present: 1) the crimes arise from a single criminal act; and 2) all of

the statutory elements of one of the offenses are included in the statutory

elements of the other.” Baldwin, 985 A.2d at 833. “If the offenses stem

from   two    different   criminal    acts,    merger   analysis   is   not   required.”

Commonwealth v. Healey, 836 A.2d 156, 157-58 (Pa. Super. 2003)

(citation omitted).

____________________________________________


5 To the extent the Commonwealth claims that Appellant waived his challenge
to the legality of his sentence for failing to include it in his Rule 1925(b)
statement, the Commonwealth’s claim is meritless; therefore, we decline to
find waiver. See Wolfe, 106 A.3d at 801; Quintua, 56 A.3d at 400.

                                           -6-
J-A28016-21



      The aggravated assault statute provides, in part:

      (a) Offense defined.—A person is guilty of aggravated assault if
      he:

         (1) attempts to cause serious bodily injury to another, or
         causes such injury intentionally, knowingly or recklessly under
         circumstances manifesting extreme indifference to the value of
         human life;

                                 *    *    *

         (4) attempts to cause or intentionally or knowingly causes
         bodily injury to another with a deadly weapon;

18 Pa.C.S. § 2702(a)(1), (4).

      In Rhoades, this Court rejected the appellant’s argument that his

sentences for aggravated assault under Section 2702(a)(1) and (4) merged.

Rhoades, 8 A.3d at 918. The Rhoades Court reasoned that the offenses

under Sections 2702(a)(1) and (4) “did not share identical statutory

elements” because Section 2702(a)(4) required proof that the appellant used

a deadly weapon, while Section 2702(a)(1) required proof that the appellant

caused or attempted to cause serious bodily injury regardless of the “mode of

causing such an injury.” Id. (citation omitted) (emphasis in original).

      Based on the foregoing, we agree with the Commonwealth that

Appellant’s merger argument merits no relief.     Section 9765 requires this

Court to consider the elements of the offenses if merger applies.     See 42

Pa.C.S. § 9765; Baldwin, 985 A.2d at 833. This Court’s decisional law holds

that the elements of Section 2702(a)(1) and (4) do not warrant merger, and

we are bound by that precedent. See Rhoades, 8 A.3d at 918; see also


                                     -7-
J-A28016-21



Commonwealth v. Reed, 107 A.3d 137, 143 (Pa. Super. 2014) (noting that

“[t]his Court is bound by existing precedent under the doctrine of stare decisis

and continues to follow controlling precedent as long as the decision has not

been overturned by our Supreme Court” (citations omitted)). Accordingly, we

discern no error in the trial court’s decision to separately sentence Appellant

on the two counts of aggravated assault. See Baldwin, 985 A.2d at 833;

Rhoades, 8 A.3d at 918.

      Appellant next contends that trial counsel’s ineffectiveness merits a new

trial. Appellant recognizes the general rule favoring the deferral of ineffective

assistance of counsel claims to a post-conviction collateral review. Appellant’s

Brief at 27. However, Appellant asserts that “trial counsel’s ineffectiveness

screams off the pages of the record in this matter.” Id. at 27 (formatting

altered).   Appellant raises numerous arguments concerning trial counsel’s

performance in areas including trial counsel’s trial preparation, advice about

a plea offer, and objections at jury selection, trial, closing arguments, and

sentencing. Id. at 35-46. Appellant claims that “trial counsel did much wrong

and nothing well.” Id. at 46 (formatting altered).

      The Commonwealth answers that Appellant did not preserve his

ineffectiveness claims for review in a direct appeal. Commonwealth’s Brief at

13. The Commonwealth concludes that “[a]s a result, this Court should . . .

dismiss this claim in favor of a later [Post Conviction Relief Act (PCRA), 42

Pa.C.S. §§ 9541-9546,] petition.” Id.




                                      -8-
J-A28016-21



      Generally, a criminal defendant may not assert claims of ineffective

assistance of counsel on direct appeal. See Commonwealth v. Holmes, 79

A.3d 562, 576-80 (Pa. 2013). Instead, such claims are to be deferred to PCRA

review. Id. However, our Supreme Court has recognized three exceptions to

the general rule. In Holmes, the Supreme Court held that a trial court has

discretion to address ineffectiveness claims on direct review in cases where

(1)   there   are   extraordinary    circumstances   in   which    trial   counsel’s

ineffectiveness is apparent from the record and “meritorious to the extent that

immediate consideration best serves the interests of justice[;]” or (2) “there

is good cause shown” and the defendant knowingly and expressly waives his

entitlement to seek subsequent PCRA review of his conviction and sentence.

Holmes, 79 A.3d at 563-64.          The third exception requires “trial courts to

address claims challenging trial counsel’s performance where the defendant is

statutorily   precluded    from      obtaining   subsequent       PCRA     review.”

Commonwealth v. Delgros, 183 A.3d 352, 361 (Pa. 2018).

      Here, Appellant did not present his ineffective claims to the trial court,

nor did he waive his right to PCRA review. See Holmes, 79 A.3d at 564.

Further, Appellant’s failure to raise his ineffectiveness claims in a Rule 1925(b)

statement results in waiver pursuant to Rule 1925(b)(4)(vii). See Pa.R.A.P.

1925(b)(4)(vii); Hansley, 24 A.3d at 415.          Therefore, Appellant did not

preserve his claims for review.

      In any event, the record does not indicate that extraordinary

circumstances exist. See Holmes, 79 A.3d at 563-64. Further, Appellant is

                                        -9-
J-A28016-21



not statutorily barred from seeking PCRA relief. See Delgros, 183 A.3d at

361.   Because none of the exceptions apply, we conclude that Appellant’s

ineffectiveness claims cannot be considered on direct appeal and dismiss them

without prejudice to Appellant’s right to raise them in a timely PCRA

proceeding.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2021




                                   - 10 -